Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  June 8, 2007                                                                      Clifford W. Taylor,
                                                                                              Chief Justice

  132165                                                                           Michael F. Cavanagh
                                                                                   Elizabeth A. Weaver
                                                                                          Marilyn Kelly
                                                                                     Maura D. Corrigan
  HARVEY JONES, JR.,                                                               Robert P. Young, Jr.
           Plaintiff-Appellee,                                                     Stephen J. Markman,
                                                                                                   Justices

  v        	                                             SC: 132165     

                                                         COA: 260040      

                                                         Wayne CC: 97-738912-NI

  ROBERT DUANE RIBBRON,

           Defendant, 

  and

  SECURA INSURANCE, 

             Garnishee Defendant-Appellant.  

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 17, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CORRIGAN, J., dissents and states as follows:

         I dissent from the decision to deny leave to appeal. I would grant leave to appeal
  to consider whether Allen v Cheatum, 351 Mich 585 (1958) remains good law.

         Defendant Secura Insurance sought to avoid liability under the insurance policy
  on the ground that the insured, defendant Robert Ribbron, violated a policy provision
  requiring him to cooperate in the defense of a lawsuit. The Court of Appeals, relying on
  Cheatum, supra at 595, held that in order for Secura to successfully claim
  noncooperation of the insured as a defense, it must show that it was actually prejudiced
  by the noncooperation. As I stated in my dissenting statement in Qarana v North Pointe
  Ins Co, 474 Mich 1015, 1016 (2006), I question the continued validity of Cheatum,
  supra:
                I question the continuing validity of Allen, supra, especially
         following this Court’s decision in Rory [v Continental Ins Co, 473 Mich
         457 (2005)]. Although the Court in Allen held that an insurer must show
                                                                                                              2


      prejudice, the Court did not apply contract principles to reach its conclusion
      and, instead, formulated a rule that was applicable only to insurance
      contracts. This is entirely inconsistent with our recent holding in Rory that
      insurance policies are to be enforced the same as any other contract,
      according to their language, unless they violate the law or unless one of the
      traditional contract defenses such as fraud, duress, waiver, or
      unconscionability are proven. Rory, supra, at 461, 491. It is also
      inconsistent with our holding in Rory that courts do not have the authority
      to modify unambiguous contracts or rebalance the contractual equities
      struck by the parties. Id. at 461. I would thus grant leave to appeal.

In Rowland v Washtenaw Co Rd Comm, 477 Mich 197 (2007), this Court recently
overruled cases engrafting an actual prejudice requirement onto MCL 691.1404(1). The
same principle should apply to insurance contracts. I remain convinced that we should
grant leave to appeal to address this jurisprudentially significant issue.

      MARKMAN, J., joins the statement of CORRIGAN, J.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 8, 2007                        _________________________________________
       t0605                                                                Clerk